BERDON, J.,
concurring. I concur in the result because the practice of allowing petitions for the termination of parental rights to be filed by social workers of the department of children and families (department) is authorized by statute; General Statutes § 17a-112; and our rules of practice; Practice Book (1998 Rev.) § 26-1 (l), formerly § 1023.1 (l).1 11 write separately because I am concerned about three matters.
First, petitions to terminate parental rights involve a “natural parent’s desire for and right to the companionship, care, custody, and management of his or her children ... an interest far more precious than any property right.” (Internal quotation marks omitted.) Santosky v. Kramer, 455 U.S. 745, 758-59, 102 S. Ct. 1388, 71 L. Ed. 2d 599 (1982); In re Valerie D., 223 Conn. 492, 513, 613 A.2d 748 (1992). This right “encompasses the reciprocal rights of both parent and children.” (Internal quotation marks omitted.) Pamela B. v. Ment, 244 Conn. 296, 310, 709 A.2d 1089 (1998). When the state decides to initiate a termination proceeding, “it seeks not merely to infringe that fundamental liberty interest, but to end it.” Santosky v. Kramer, supra, 759. “[F]ew consequences of judicial action are so grave as the severance of natural family ties.” (Internal quotation marks omitted.) M. L. B. v. S. L. J., 519 U.S. 102, 119, 117 S. Ct. 555, 136 L. Ed. 2d 473 (1996). Therefore, a *22child’s interest in termination proceedings being conducted in a legal and timely manner, and in a manner that is error-reducing is a “commanding one.” Santosky v. Kramer, supra, 759. Unfortunately, by allowing department social workers, untrained in the law, to initiate termination proceedings before our juvenile courts, when it should be done by attorneys,2 could and has resulted in delays that may seriously harm the children — children who already have been victimized. It has also resulted in the bringing of petitions that patently have no legal basis. Indeed, Judge Foley, in his trial court memorandum of decision, identified examples of the serious problems caused by the filing of improper termination petitions by department social workers.3 The state should and must address these concerns.
The second matter that I am concerned about is that the state’s practice of allowing social workers to file petitions violates, at least, the spirit of the consent decree entered into by the department as a result of a class action suit brought in 1989 in the United States District Court for the District of Connecticut in order to remedy systemic deficiencies in the department. See *23Juan F. v. O'Neill, United States District Court, Docket No. H-89-859 (D. Conn. January 7, 1991). The Juan F. consent decree required the state to develop department policy manuals that would ensure a reduction in operational errors in filing and processing petitions that could rise to the level of the deprivation of a party’s fundamental constitutional rights. One such manual provides in relevant part: “At least one (1) [assistant attorney general] shall be available to perform all mandated functions in a timely manner for the Regional Offices five (5) days each week. The [assistant attorney general’s] activity shall include but not be limited to the following: a. Assist workers in the preparation of court documents, and review documents prior to submission to achieve maximum effectiveness in court . . . .” Regional Resource Group/Community Consultant Manual (State of Connecticut 1992) p. 7. That obviously has not been done.
Third, “[t]he current caseload of the Attorney General’s Office does not allow for sufficient time [for attorneys to meet with caseworkers] to process child protective cases”; State of Connecticut Court Improvement Project Report (Edmund S. Muskie Institute, University of Southern Maine, 1996) p. 72;4 and, according to Kristine Ragaglia, commissioner of the department, in a letter dated March 10, 1998, addressed to Senator Toni N. Harp and Representative John W. Thompson, “the number of Termination of Parental Rights . . . petitions filed in court are anticipated to increase from the current level of about 770 to 1000 in [fiscal year 1999].” If the state fails to address these problems, it is not unreasonable to predict that the state’s practice of *24allowing' department social workers to file termination petitions may reach a point when it becomes error-ridden instead of error-reducing and, therefore, violates the constitutional rights of the children and their natural parents. At that point, the issue of whether the filing of a petition is permitted by statute or by rules of this court, and whether it constitutes the practice of law will be irrelevant; the federal and state constitutions would trump any state authority.
With some hesitation and with great concern, I concur in the result.

 See footnotes 1, 3 and 5 of the majority opinion for the relevant text of these provisions.


 In his memorandum of decision, Judge Foley concluded that a “person drafting the petition to terminate parental rights” must “exercise [a] high degree of legal skill and great capacity for adaptation to difficult and complex situations.” (Internal quotation marks omitted.)


 Judge Foley found that the filing of mistake filled and improper petitions by department social workers “are regularly occurring with great frequency in juvenile court proceedings throughout the state. They have led to public harm in that: (a) they have delayed the proceedings; (b) they have put the respondents, and the state, to unnecessary expense for lawyers, publication expenses and related costs of service; (c) they have wasted available court time and staff resources; (d) [t]he time invested by [social workers] in preparing inadequate legal cases is time that could far better be spent improving their performance of the social service vocation for which they are trained . . . and (e) they have needlessly extended the already unacceptable time frame for permanent placement and adoption of children.” (Citation omitted; internal quotation marks omitted.)


 “The State of Connecticut Court Improvement Project Report was the result of the federal requirement for a comprehensive assessment of the performance of state courts with respect to their adjudication of allegedly abused children.” Pamela B. v. Ment, supra, 244 Conn. 338 n.7 (Berdon, J., concurring).